Citation Nr: 0515711	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-37 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for strep throat.

3.  Entitlement to service connection for tinea incognito, 
claimed as "rash".

4.  Entitlement to service connection for joint pain.

5.  Entitlement to service connection for chronic fatigue 
syndrome.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for dysthymic disorder.

8.  Entitlement to service connection for photosensitivity.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had a period of unverified active service from 
July 25, 1988, to November 23, 1988, and subsequent active 
duty from January 31, 1991, to
April 29, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 3, 2003, rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO denied entitlement to service 
connection for multiple sclerosis, strep throat, tinea 
incognito claimed as "rash", joint pain, chronic fatigue 
syndrome, headaches, dysthymic disorder, and 
photosensitivity.  

The veteran presented testimony at a Travel Board hearing at 
the RO in March 2005 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is attached to the 
claims file.  

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


FINDING OF FACT

As shown in the written transcript of the March 2005 hearing, 
and as confirmed by a written statement from the veteran's 
representative, prior to the promulgation of a decision in 
this matter the veteran withdrew his appeal as to the issues 
of service connection for strep throat, tinea incognito, 
joint pain, chronic fatigue, headaches, dysthymic disorder, 
and photosensitivity.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant on the issues of entitlement to service connection 
for strep throat, tinea incognito, joint pain, chronic 
fatigue, headaches, dysthymic disorder, and photosensitivity 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for strep throat, tinea incognito, joint 
pain, 
chronic fatigue, headaches, dysthymic disorder, and 
photosensitivity

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2004).


The veteran filed a substantive appeal (VA Form 9) in 
November 2004 as to multiple issues, including entitlement to 
service connection for strep throat, tinea incognito, joint 
pain, chronic fatigue, headaches, dysthymic disorder, and 
photo-sensitivity.  At his Travel Board hearing in March 
2005, the veteran stated on the record that he was asserting 
that these conditions were all signs, or symptoms, results 
of, or sequelae of the disease of multiple sclerosis.  He 
stated that he was going to proceed with only the issue of 
service connection based upon the onset of his overriding 
disability, which is multiple sclerosis.  A written 
transcript of the hearing is of record.  The following day, 
the veteran's representative wrote that the veteran had 
conceded during the hearing that the above conditions were 
symptoms of his multiple sclerosis.  It was agreed that the 
above issues would be considered as symptoms of his multiple 
sclerosis and would not be considered as separate appeal 
issues.  

Thus, the Board finds that the veteran has expressed his 
desire to withdraw his appeal as to the issues of entitlement 
to service connection for strep throat, tinea incognito, 
joint pain, chronic fatigue, headaches, dysthymic disorder, 
and photo-sensitivity and, hence, there remain no allegations 
of error of fact or law for appellate consideration as to 
these issues.  Therefore, the provisions of the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), are not applicable on these issues.  The 
Board does not have jurisdiction to review the appeal as to 
entitlement to service connection for strep throat, tinea 
incognito, joint pain, chronic fatigue, headaches, dysthymic 
disorder, and photosensitivity, and these issues are 
dismissed without prejudice.


ORDER

The appeal as to the issues of entitlement to service 
connection for strep throat, tinea incognito, joint pain, 
chronic fatigue, headaches, dysthymic disorder, and 
photosensitivity is dismissed.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The veteran seeks entitlement to service connection for 
multiple sclerosis.  The service medical records do not show, 
nor does the veteran contend that multiple sclerosis was 
manifested or diagnosed in service.  He asserts that symptoms 
of multiple sclerosis were manifested within a seven-year 
period from separation from his period of active service in 
1991, and that service connection should therefore be granted 
on a presumptive basis.  The veteran testified at his Travel 
Board hearing in March 2005 that he was on active duty for 89 
days and used at least one day of travel time between his 
home and duty station, which would give him 90 days of 
active, continuous service within or extending into or beyond 
a wartime period, as required for entitlement to service 
connection on a presumptive basis.  

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service (or an organic 
neurological disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service), such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8018 
(2003), a minimum rating of 30 percent is assignable for 
diagnosed multiple sclerosis.

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed within the presumptive period, but only that there 
be then shown, by acceptable medical or lay evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

The Board notes that, according to the veteran's DD Form 214 
on file, he served on active duty from January 31, 1991, to 
April 29, 1991, for a period of 89 days (with service in the 
Southwest Asia theater of operations from February 17 to 
April 22, 1991).  Information received from the National 
Personnel Records Center (NPRC) regarding the veteran's 
period of service in 1991 did not address whether the veteran 
had 90 days of active, continuous service within or extending 
into or beyond a war period with consideration of travel 
time.  38 C.F.R. §§ 3.6(b)(6),(7); 3.309 (2004).  
Accordingly, further development is required.  

In January 2002, the veteran sought entitlement to service 
connection for multiple sclerosis that began in December 
2000.  He reported that strep throat, a rash, and joint pain 
began in April 1991.  He mentioned that he had been treated 
for fatigue and joint pain over the years, and in January 
2001 was diagnosed with multiple sclerosis.  The veteran was 
afforded a VA Compensation and Pension (C&P) examination in 
September 2002, at which the diagnosis was multiple 
sclerosis.  The veteran's representative argues that a 
requested opinion as to onset was not provided, and therefore 
the examination was inadequate.  The Board agrees that 
further development as to the onset of multiple sclerosis is 
needed.  

The evidence of record shows that the veteran has variously 
reported experiencing symptoms post-service, which he now 
claims were symptoms of multiple sclerosis.  His recorded 
past medical history as shown in Mayo Clinic records was of a 
kidney stone in May 1998 without recent symptoms therefrom, 
knee and ankle injuries from softball in the past, recurrent 
ear infections, and a dislocated right ankle.  The veteran 
reported having served in the Gulf War, but said he had not 
developed any symptoms of medical illness during that time.  
At the September 2002 C&P examination, the veteran stated 
that in April 2001 he was diagnosed with multiple sclerosis, 
but that his symptoms went back to 1993.  He said he had 
started having knee and ankle pain, and had more and more 
symptoms of numbness in his arms and hands, visual 
disturbances, and dizziness that were intermittent.  He 
reported that it was not until 2001, when the symptoms became 
severe enough to seek treatment, that he was actually 
diagnosed with multiple sclerosis.     

Medical evidence of record shows at an April 1991 medical 
examination upon separation from service, the examiner 
commented that the veteran had no medical problems in 
Southwest Asia, but had a sore throat when he returned.  
Records from the Mayo Clinic submitted with the claim show 
that the veteran was seen in January 2001 with complaints of 
progressive lower extremity numbness.  He reported first 
developing symptoms in December 2000 of numbness and aching 
in his feet, with progression of symptoms.  He then sought 
treatment from a private doctor, who referred him to the Mayo 
Clinic.  

In September 2002 the veteran submitted an outpatient 
treatment record which shows he was seen in March 1994 by KOK 
(initials) for a right ear infection, in May 1995 by RLP 
(initials) for mild rhinitis and a resolving sinusitis, and 
in September 1997 by KOK for a sinus problem and possibly an 
infected tooth.  He also sought treatment in February 1998 
for a head cold with right ear drainage.  He had a right ear 
infection, and his throat was clear.    

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  Accordingly, a remand is 
necessary to provide a medical examination and obtain a 
medical opinion regarding the onset of multiple sclerosis.  

Given the foregoing, and to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should request from NPRC verification of 
whether the veteran served 90 days or more of 
active, continuous, service during his period of 
active duty in 1991.  

2.  In accordance with 38 C.F.R. §§ 3.6(b)(6) and 
3.6(b)(7), the RO should request from the Secretary 
concerned a determination as to the length of the 
period of time immediately following the date of 
discharge or release from the period of active duty 
in 1991 to have been required for the veteran to 
proceed to his home by the most direct route.  

3.  The RO should make arrangements to obtain a VA 
examination and a medical opinion by a neurologist 
to determine the nature, etiology, and onset of the 
veteran's claimed multiple sclerosis.  The claims 
folder, to include a copy of this remand, must be 
made available to the examiner for review before the 
examination in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.

The examiner should address whether the veteran has 
multiple sclerosis.  If a diagnosis of multiple 
sclerosis is appropriate, the examiner should 
provide a medical opinion as to:

(a) whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) that 
symptoms of the veteran's multiple sclerosis were 
manifested 
(i) during his period of active duty service in 
1991, or 
(ii) to an identifiable degree within seven 
years of the veteran's discharge from service; 
or 

(b) whether such a relationship to service is 
unlikely (i.e., less than a 50-50 probability);  and 

(c) when a definite diagnosis of multiple sclerosis 
was made.  

(d) The clinical findings of record and the 
reasoning which form the basis of the opinion 
requested should be clearly set forth.

(e) Note:  The term "as likely as not" does not 
mean merely within the realm of medical possibility, 
but rather that the weight of medical evidence both 
for and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
causation as it is to find against it.

4.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence 
and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


